Citation Nr: 1109862	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-40 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbar spine, prior to June 18, 2008.

3.  Entitlement to a rating greater than 20 percent for degenerative disc disease of the lumbar spine, as of June 18, 2008.  


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1996 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a cervical sprain and granted service connection for low back strain and assigned a noncompensable rating, effective August 24, 2002.  In February 2009, the RO issued a second rating decision recharacterizing the Veteran's disability as degenerative disc disease of the lumbar spine and issued increased staged disability ratings of 10 percent, effective August 24, 2002, and 20 percent, effective June 18, 2008.


FINDINGS OF FACT

1.  The Veteran's cervical spine disorder was incurred in, or caused by, his military service.

2.  The Veteran's lower back disability, prior to June 18, 2008, is manifested by lumbosacral strain with characteristic pain on motion.
 
3.  The Veteran's lower back disability, as of June 18, 2008, but prior to January 27, 2010, is manifested by moderate limitation of motion. 

4.  The Veteran's lower back disability, as of January 27, 2010, is manifested by severe limitation of motion.

5.  The Veteran's left L4-5 radiculopathy of the left lower extremity is secondary to his service-connected lower back disability, and is manifested by mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2010).

2.  Prior to June 18, 2008, the criteria for a rating higher than 10 percent rating for  service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5292 (2002), 5295 (2002), 5237 (2010), 5243 (2010). 

3.  As of June 18, 2008, but prior to January 27, 2010, the criteria for a rating higher than 20 percent for service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5292 (2002), 5295 (2002), 5237 (2010), 5243 (2010). 

4.  As of January 27, 2010, the criteria for a 40 percent rating, but not higher, for service-connected degenerative disc disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5292 (2002), 5295 (2002), 5237 (2010), 5243 (2010). 

5.  The criteria for a separate 10 percent rating for left lower extremity radiculopathy have been met during the entire appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006), the U.S. Court of Appeals for Veterans Claims (Court), held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to review the information and evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this decision, the Board grants service connection for a cervical spine disorder.  This award represents a complete grant of the service-connection benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary with regard to that issue.

The remaining issues on appeal arose out of the Veteran's challenge of the initial evaluation assigned following the grant of service connection for disability.  In Dingess, 19 Vet. App. at 490-91, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As such, section 5013(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, as the notice that was provided in October 2003, before service connection was granted, was legally sufficient, VA's duty to notify in this case has been satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128, 136 (holding that where a service-connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements). 

Furthermore, the VA sent a letter in March 2006 that fulfilled the requirements of Dingess, and his claim was readjudicated in a February 2009 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet App. 370, 376 (2006) (holding that the issuance of fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

Regarding the duty to assist, the RO has obtained the private treatment records identified by the Veteran, as well as his service treatment records and relevant VA treatment records.  The Veteran was also provided with thorough and contemporaneous VA orthopedic examinations in June 2008 and January 2010.

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the issues on appeal. 


II.  Service Connection

The Veteran contends that he injured his cervical spine during service.  Specifically, he asserts that a stanchion broke free while he was climbing a rope-rung ladder, causing him to fall from the fantail of the ship onto a rigid-hulled inflatable boat (RHIB).  He proceeded to fall to continue to fall off the RHIB until he was ultimately thrown overboard before he was rescued by a fellow seaman.  He relates that he was immediately taken to the Jacksonville Naval Hospital for treatment. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).   "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Furthermore, where service records are absent or missing, as they are here, the Board has a heightened obligation to consider carefully the benefit of the doubt rule and to explain its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In December 2003, the Veteran was provided with a VA examination.  X-rays showed a normal cervical spine, and the examiner diagnosed him with mild cervical pain.  In March 2004, x-rays of the cervical spine showed mild degenerative changes with narrowing posteriorly at C4-5, C5-6, and C6-7.  In August 2004, x-rays showed mild cervical spondylosis leading to early neural foraminal narrowing at the left C3-4 and C5-6 levels.  VA treatment records from February 2009, June 2009, November 2009, and March 2010 show that the Veteran was diagnosed with cervical spondylosis with myelopathy.  The March 2010 VA treatment records list an impression of mild multilevel degenerative disc disease slightly more pronounced at C5-6 where there is narrowing of the spinal canal and mild bilateral foraminal narrowing.  The assessment provided is chronic back and neck pain.  Therefore, the evidence of record shows that the Veteran suffers from a presently diagnosed cervical spine disorder of cervical spondylosis with mild multilevel degenerative disc disease, with chronic neck and back pain.

The evidence of record also shows that the Veteran suffered an injury in service.  Naval Hospital records from January 2002 show that the Veteran fell off of the ship causing injury to his left side.  A cervical spine x-ray was ordered.  Additionally, the Veteran is competent to testify to the accident that occurred in service, his account is credible as it is supported by the treatment records, and consistent throughout the record, both in his submitted lay statements and in the accounts given to the VA examiners and treating physicians.  Thus, the Board finds that the evidence of record shows that the Veteran had a serious fall off of a ladder during active service.

Lastly, the evidence shows that the Veteran's currently diagnosed cervical spine disorder is related to the injury in service.  First, the Veteran has consistently testified to continuous symptomatology of back pain since the accident in service, and he is competent to testify to symptoms of pain.  Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Secondly, in December 2003, the VA examiner reviewed the Veteran's medical history and the history of the in-service accident and provided the opinion that the Veteran's mild cervical pain did appear to be service-related.  Therefore, the record contains credible and competent lay evidence of continuity of symptomatology and competent medical evidence of a causal relationship between a current disability and the disease or injury incurred or aggravated during service.

In summation, the Veteran has a presently diagnosed cervical spine disorder, his competent and credible lay testimony shows that he suffered an in-service injury due to a fall off a ladder, his competent and credible lay testimony establishes continuous symptoms of back pain since service, and the medical evidence of record indicates that his current cervical spine disability is related to the in-service injury.  Resolving any doubt in favor of the Veteran, his claim for service connection for a cervical spine disorder is granted. 


III.  Increased Rating

The Veteran contends that he is entitled to an initial rating greater than 10 percent,  and, as of June 18, 2008, a rating in excess of 20 percent for his degenerative disc disease of the lumbar spine due to the severity of his symptoms and their impact on his occupational ability and activities of daily life. 

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 C.F.R. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. § 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the claim of the claim - a practice known a "staged rating."  Id. at 126.  As reflected in the captioned issues listed above, this claim for an increased initial evaluation has already been staged by the RO.  As discussed below, further application of staged ratings are justified by the evidence of record in this case. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.; see also 38 C.F.R. §§ 4.10, 4.45 (2010).  

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran bears the burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

A.  Facts

The Veteran's service treatment records show treatment for his lower back disability.  Records from January 2002 show that he suffered an injury from falling off of the ship.  In March 2002, he reported continuing pain.  There was no scoliosis, but there was evidence of lateral shift to the left.  His posture was also noted to be uneven.  Range of motion data was recorded: the Veteran had less than 25 degrees of left rotation, and less than 50 degrees of right rotation.  Extension and flexion data is recorded, but the data is not in degrees and any clarifying notations are not legible.  X-rays from May 2002 show that there is no evidence of fracture or dislocation.     

In December 2003, the Veteran was provided with a VA examination.  He reported worsening low back pain with radicular pain, particularly to the left extremity.  The Veteran stated that he had one episode that was so incapacitating that he could not rise from bed.  The Veteran denied any bladder or bowel symptomatology.  He described the pain as a burning and sharp pain in his low back region.  With regard to functional impairment, the examiner determined that there was no significant effect on his mobility, activities of daily living, or recreational activities.  The Veteran did asserted that he needed to rest every two hours during a recent move approximately two months prior to the examination.  Range of motion data was as follows: 90 degrees of forward flexion; 30 degrees of extension; 30 degrees of right and left flexion, bilaterally; and 45 degrees of right and left rotation, bilaterally.  The only weakness shown was with regard to the unrelated damaged rotator cuff in the left shoulder.  The Veteran was diagnosed with possible mild disc disease at L4-5 and L5-S1.

Emergency room records from March 2004 show that the Veteran was complaining of numbness to the left arm, and the physician diagnosed the Veteran with radicular neuropathy.  August 2004 physical therapy notes indicate that range of motion was slightly limited.  Coordination and endurance to activity were good.  In November 2004, the Veteran had an MRI of the lumbar spine, which showed a broad based diffuse disc bulge lateralizing toward the left at L3-4 and a broad based diffuse disc bulge causing effacement of the thecal sac anteriorly at L4-5.  The diagnosis provided in the staff physician's report is lumbar disc disease.  The Veteran also reported that his lower back pain was getting worse, and that it was severe enough to bring tears, in physical therapy that same month.  He also reported that the pain was affecting his work.  An MRI from October 2004 showed a diffuse disc bulge at L2-3, L3-4, and L4-5.  Bilateral facet joint hypertrophy was also noted at L3-4 and L4-5.  

In February 2005, the Veteran reported that the pain was worsening over the last three months.  His range of motion was 90 degrees forward flexion.  League's sign was negative.  The diagnosis is foraminal stenosis due to herniated nucleus pulposes at L3-4.  The notes indicate that a laminectomy was planned.

In June 2008, the Veteran was provided with a VA examination.  Examination of the back showed flexion to 55 degrees without pain, extension to 15 degrees without pain, and lateral flexion and rotation to 30 degrees bilaterally without pain (the Board notes that the examination report lists 55-85 degrees extension and 15 degrees flexion, but finds that this is a clerical error as normal extension is listed as 30 degrees under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), precluding the possibility that the Veteran had 85 degrees of flexion, whereas normal flexion is listed to 90 degrees).  Range of motion was not additionally limited following repetitive use.  There were no spasms.  There was tenderness diffusely.  Straight leg raises were normal.  The diagnosis provided is degenerative disc disease of the lumbar spine without evidence of lumbar radiculopathy.  The examiner reported that the Veteran had not experienced any incapacitating episodes.  The Veteran reported flare-ups of about three times a month, lasting three to four days.

The Veteran was seen for a follow-up appointment for his lumbar pain in February 2009.  The reviewing physician noted that his MRI showed disc protrusion and spondylosis.  He also noted that the Veteran was hesitant to proceed with surgery.  The diagnosis provided is lumbosacral spondylosis with myelopathy.

The Veteran was provided with another VA examination in January 2010.  The examiner noted that his October 2004 MRI showed diffuse disc bulges and bilateral fascial joint hypertrophy and that a treatment note from February 2005 showed a lumbar MRI showed foraminal stenosis secondary to herniated nucleus pulposes.  The Veteran reported daily back pain, occurring at all times, as well as a cold sensation.  He also stated that over the past six months, his condition caused him to miss ten days of work.  The Veteran reported using a cane for the past six months due to his knee and back problems, but did not report use of a back brace.  There was no weakness or paralysis of the lower extremities, nor loss of control of bowels.  He stated that sometimes when he picks up his child he gets severe pain that causes him to have to lie down, and when this happens he occasionally needs assistance getting back up again.  He has to lay down for about half of the major pain episodes experienced. 

On examination, the Veteran had tenderness, but no spasm.  He had lumbar lordosis of 6 degrees, mild to moderate.  Forward flexion was to 40 degrees with pain, and extension was to 10 degrees, with pain.  Lateral flexion was 30 to the right and 20 to the left. Rotation was 25 to the right and 25 to the left.  With repetitive motion,  the Veteran complained of pain and lateral flexion was additionally limited to 22 to the right and 16 to the left and rotation of 20 the right and 20 to the left.  

The examiner also determined that there was electrophysiological evidence of a left L4-5 radiculopathy.  Neurological strength in the right lower extremity was 5/5 and left flexors of the knee and dorsiflexors of the ankle were 4+/5.  Knee reflexes were 2+ and symmetrical.  Right ankle was 1+  and left ankle was zero.  Pain sensation was decreased in the anterior aspect of the left thigh in its lower two-thirds, and also on the lateral aspect of the left thigh.  Touch was decreased in the anterior aspect of the left thigh in its lower two-thirds.  Heel to knee to shin coordination was normal.  Straight leg raising was negative on the right side and positive at 60 degrees on the left side.  Gait was shown to be antalgic.  The examiner noted that the Veteran complained of left lower extremity pain.  Therefore, the examiner concluded that the left L-4-5 radiculopathy was secondary to the Veteran's degenerative disc disease.

Throughout the appellate period, the Veteran has submitted statements reporting symptoms of severe pain.  See September 2004 notice of disagreement, may 2005 statements,  December 2005 appeal, September 2009 statement, and November 2009 statement.  He has also testified to the occupational limitations caused by his back pain, specifically that he has to get up and move around every ten to fifteen minutes.  

B.  Rating Criteria

In February 2004, the RO granted service connection for low back strain and assigned a noncompensable rating under Diagnostic Code (DC) 5237, effective from August 24, 2002.  In February 2009, the RO issued an additional rating decision increasing the Veteran's initial rating to 10 percent, and assigning a 20 percent disability rating, effective June 18, 2008.  The Veteran disagrees with these assignment and contends that higher ratings are warranted.  

The Board notes that the schedular criteria for rating the spine have been amended twice during the pendency of the Veteran's appeal.  First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, DC 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under DC 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, DC 5237 now governs ratings of lumbosacral strain, DC 5239 governs ratings of spondylolisthesis or segmental instability, and DC 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

If the old criteria are used, the Veteran would be rated under DC 5292, which applied to limitation of motion of the lumbar region of the spine, or DC 5295, which applied to lumbosacral strain.  Under this DC 5292, a 10 percent rating was assigned where there was slight limitation of motion, a 20 percent rating was assigned where there was moderate limitation of motion, and a 40 percent rating was assigned where there was severe limitation of motion.  

The schedule of ratings, does not define the terms "slight," "moderate," and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  
38 C.F.R. § 4.6.  Nevertheless, the revised regulations (in 2003) provide definitions of normal orthopedic movement.  While these measures are not binding on the old criteria, they are useful as guidance in determining the severity of a spinal injury.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Under DC 5295, a 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion, a 20 percent rating assigned for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, and a 40 percent rating was assigned for severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.

Effective prior to September 23, 2002, a 10 percent rating was provided for mild intervertebral disc syndrome with recurring attacks; a 20 percent rating was provided for moderate intervertebral disc syndrome with recurring attacks; a 40 percent rating was provided for severe intervertebral disc syndrome with recurring attacks with intermittent relief; and a 60 percent rating was provided for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc and little intermittent relief.

If the revised criteria are applied from the September 26, 2003 effective date, the Veteran would be rated under DC 5237, which applies to lumbosacral strain, or under DC 5243, the renumbered Diagnostic Code that applies to intervertebral disc syndrome.  Under DC 5237, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or contour; or where there is a vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less.  A rating in excess of 40 percent requires the presence of unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The revised criteria pertaining to ratings for intervertebral disc syndrome, under DC 5293 were amended effective from September 23, 2002.  The revisions were designed to accommodate acute exacerbations or flare-ups of disc disease.  As such, the revised regulations provided that intervertebral disc syndrome (preoperatively or postoperatively) should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

Under DC 5293, a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.17a, DC 5293, Note (1). 

C.  Analysis

Based on a review of the evidence of record, the Board finds that the criteria for an initial rating higher than 10 percent is not warranted prior to June 18, 2008.  The Veteran had a normal range of motion prior to his June 2008 VA examination, such that a 20 percent rating cannot be assigned under DC 5292.  There was no evidence of muscle spasm or loss of lateral spine motion, such that a higher rating cannot be assigned under DC 5295.  As range of motion data was normal, the Veteran also cannot be assigned a higher rating  under the new regulations pertaining to limitation of motion, as a 20 percent rating can only be assigned under DC 5237 where forward flexion is less than 60 degrees.  

Furthermore, the Veteran is not entitled to a rating greater than 10 percent prior to June 18, 2008, under the old criteria for intervertebral disc syndrome as his condition was best described as mild with recurring attacks during this period, particularly as he only specifically reported one acute attack during treatment prior to June 18, 2008.  The Board acknowledges that the Veteran suffered from regular pain due to his back injury, but does not find that his symptoms rose to the severity contemplated by the use of the term "moderate" at that time.  Additionally, the Veteran is not entitled to a higher rating under the new criteria, as there is no evidence that the Veteran had any incapacitating episode lasting at least two weeks within any twelve month period.      

As of June 18, 2008, but prior to September 27, 2010, the Board finds that the Veteran is not entitled to a rating greater than 20 percent.  Under the old criteria, a rating greater than 20 percent can only be assigned for severe for limitation of motion under DC 5292, or for severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion, under DC 5295.  The limitations of motion seen were not severe.  The Board acknowledges that the Veteran has demonstrated limitation of motion, especially with regard to limitation caused by pain, as of the June 2008 VA examination, but finds that this degree of limitation is best described as moderate with reference to the normal ranges of motion listed under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  With regard to DC 5295, the record does not demonstrate that any of the enumerated characteristics are present, nor has the Veteran's back injury ever been characterized as severe lumbosacral strain.  Under the new criteria, a rating greater than 20 percent is only available where forward flexion of the thoracolumbar spine is 30 degrees or less.  Here the Veteran had forward flexion of 55 degrees.  As such, a rating greater than 20 percent, as of June 18, 2008, is not warranted. 

Furthermore, the Veteran is not entitled to a rating greater than 20 percent, as of June 18, 2008, but prior to September 27, 2010, under the old criteria for invertebral disc syndrome as his condition was best described as moderate with recurring attacks during this period.  He some functional limitations and reported flare-ups occurring three times a month, lasting three to four days, but he did not report the frequency of acute attacks contemplated by the term "severe."  Additionally, the Veteran is not entitled to a higher rating under the new criteria, as there is no evidence that the Veteran had any incapacitating episode lasting at least four weeks within any twelve month period.      

However, the Board finds that the Veteran is entitled to a 40 percent rating under Diagnostic Code 5292 as of September 27, 2010.  And this examination, the Veteran had only 40 degrees of forward flexion.  Furthermore, he reported daily pain, occurring at all times, and reported missing ten days of work over the last six months due to his condition.  He was also using a cane at the time of the appointment.  As such, the Board finds that the limitation of motion seen at the September 2010 examination is best described as "severe" as less than half of the normal range of forward flexion was seen.  

The Veteran is not entitled to a rating greater than 40 percent under either the old regulations or the new.  A rating in excess of 40 percent is not available under DC 5292 or DC 5295.  Under DC 5293, a 60 percent rating can only be granted where there is pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc and little intermittent relief.  Here, the evidence does not demonstrate symptoms of muscle spasm.  Additionally, a rating in excess of 40 percent cannot be granted under the new regulations, as the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine, as required by DC 5237.  Lastly, a rating in excess of 40 percent cannot be granted under DC 5243 as there is no evidence showing incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  

Lastly, the rating assignments above were done in consideration of the additional limitations caused by pain, including pain on repetitive motion; weakness; fatigue; and incoordination, as required by Deluca.  See also 38 C.F.R. § 4.40.  

Therefore, in summation, the Board finds that the Veteran is not entitled to an initial rating higher than 10 percent, prior to June 18, 2008, nor he is not entitled to a rating greater than 20 percent, as of June 18, 2008, but prior to September 27, 2010.  However, he is entitled to a rating of 40 percent, but no higher, as of September 27, 2010.

The Board finds that there is also sufficient evidence to grant a separate 10 percent rating for left lower extremity radiculopathy as secondary to the Veteran's degenerative disc disease of the lumbar spine.  The record shows that the Veteran complained of radicular pain to the left extremity in December 2003, and he was diagnosed with radicular neuropathy March 2004.  In January 2010, the VA examiner provided the opinion that the Veteran's left L4-5 radiculopathy is secondary to the Veteran's degenerative disc disease.  The appropriate DC to rate the Veteran's left radiculopathy is 38 C.F.R. § 4.124a, DC 8520.  DC 8520 provides for a 10 percent rating for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is appropriate for moderate incomplete paralysis of the sciatic nerve, and a 30 percent rating is appropriate for severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520 (2010).  

Based on the evidence of record, the Board finds that the criteria for a 10 percent rating, and no more, for left lower extremity radiculopathy, as secondary to a degenerative disc disease of the lumbar spine, are met.  The Veteran's pain is well-documented, but the evidence of record does not show any indication that there is any significant motor, sensory, or reflex impairment.  As such, the record does not depict a disability picture of such severity as to warrant a moderate rating for left lower extremity radiculopathy. Accordingly, the Veteran's left lower extremity radiculopathy is best characterized as "mild."  As such, the appropriate rating is 10 percent, and no more. 

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's lower back disability are not shown to cause any impairment that is not already contemplated by the rating criteria.  Diagnostic codes 5292 (2002), 5295 (2002), 5293 (2002), 5237 (2010), and 5243 (2010) contemplate pain and limited motion, to include the sort of occupational impairment described by the Veteran; therefore, the Board finds that the rating criteria reasonably describe his disability and referral for consideration of an extraschedular rating is not warranted in this case. 


ORDER

Service connection for a cervical spine disorder is granted.

A rating higher than 10 percent for degenerative disc disease of the lumbar spine is denied prior, to June 18, 2008.  

A rating higher than 20 percent for degenerative disc disease of the lumbar spine is denied, from June 18, 2008 to January 26, 2010.  

As of January 27, 2010, entitlement to a 40 percent rating for degenerative disc disease of the lumbar spine is granted under DC 5292, subject to the laws and regulations governing the payment of monetary benefits.

A separate rating of 10 percent, and not higher, for left lower extremity radiculopathy is granted under DC 8520, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


